250 F.2d 36
102 U.S.App.D.C. 68
Mary L. NICOL and Frances Nicol McKone, Appellants,v.NATIONAL SAVINGS & TRUST COMPANY, Executor, Estate ofFrederick E. Johnston, Deceased, Appellee.
No. 13931.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 6, 1957.Decided Nov. 14, 1957, Petition for Rehearing In Banc DeniedDec. 10, 1957.

Miss Jessie P. Grandy, Washington, D.C., for appellants.
Mr. David C. Bastian, Washington, D.C., with whom Messrs. Arthur P. Drury, John M. Lynham and John E. Powell, Washington, D.C., were on the brief, for appellee.
Before EDGERTON, Chief Judge, and PRETTYMAN and WASHINGTON, Circuit judges.
PER CURIAM.


1
After our remand in Nicol v. Baird, 98 U.S.App.D.C. 256, 234 F.2d 691, the District Court twice allowed the plaintiffs to amend their complaint.  The defendants moved to dismiss the second amended complaint, as they had the previous complaints, for failure to comply with Rule 8(a), F.R.Civ.P., (28 U.S.C.A.) which requires 'a short and plain statement of the claim showing that the pleader is entitled to relief', and Rule 8(e)(1), which requires that 'Each averment of a pleading shall be simple, concise, and direct.'  The District Court dismissed the complaint, with prejudice, and the plaintiffs appeal.  We find no error.  We cannot discover what claim the complaint is intended to make.


2
Affirmed.